FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2022

                                     No. 04-21-00568-CV

             EDIFIKA INVESTMENTS, LLC d/b/a Military Village Apartments,
                                  Appellant

                                               v.

                        CHAIN & CHAIN CONSTRUCTION, LLC,
                                     Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-14175
                           Honorable Nicole Garza, Judge Presiding


                                        ORDER
      Appellee’s brief was due by October 6, 2022. On October 5, 2022, appellee filed an
unopposed motion requesting a sixty-day extension of time to file its brief. After consideration,
we grant the motion and order appellee to file its brief by December 5, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court